11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

In the matter of the Estate of                 * From the County Court at Law
Esther Abell Denton, deceased,                  of Midland County,
                                                Trial Court No. P14779.


No. 11-16-00239-CV                             * July 26, 2018

                                               * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Bailey, J.;
                                                 Wright, S.C.J., sitting by assignment;
                                                 and Dauphinot, S.J., sitting by
                                                 assignment)
                                                 (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Douglas A. Denton.